DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nolan et al. (US 2021/0154345 A1).
Regarding claim 1, Nolan et al. teach a system, comprising:
a power supply (see paragraph [0033] where power source is disclosed);
a longitudinal body (support pole 12; see at least figure 1, paragraph [0033]) member having a body member length along a longitudinal axis; and
a plurality of hubs (light modules 20; see at least figure 1 and paragraph [0033]) supported by the body member (support pole 12; see at least figure 1), each hub further comprising one or more light- emitting devices (52; see paragraphs [0037]);
wherein the light-emitting devices(52) are capable of emitting light radially outwardly from the hubs (light module 20), the light having a wavelength between about 200 nanometers and about 280 nanometers (see paragraphs [0037] where wavelength is between a range of 100 to 290 nm). It has been held that the recitation, on line 8 of the claim, that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Regarding claim 2, Nolan et al. teach a system according to claim 1, wherein the light comprises a wavelength of between about 250 nanometers and about 280 nanometers (see at least paragraph [0037] where peak effects between 250nm to 280nm is disclosed).
	Regarding claim 3, Nolan et al. teach a system according to claim 1, the system comprising at least three hubs (see at least figures 1-4) and wherein the hubs are positioned at substantially equal hub intervals along the body member length (see at least figure 2) and between the plurality of hubs (20).
Regarding claim 4, Nolan et al. teach a system according to claim 3, the system comprising five hubs (see at least figure 2 where more than 5 hubs are shown).
Regarding claim 6, Nolan et al. teach the system according to claim 1, wherein each light-emitting device comprises a light emitting diode array (see at least figure 4 and paragraph [0037] where LED sets are disclosed).
Regarding claim 7, Nolan et al. teach the system according to claim 6, further comprising a plurality of heatsinks (46), each of the plurality of heatsinks (46) being coupled to one of the light-emitting devices (LED sets 52)
Regarding claim 8, Nolan et al. teach the system according to claim 6, wherein each light emitting device comprises a fused silica lens (see at least figure 6, lens 60 formed over light emitting devices).
Claim(s) 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (US 2021/0260228 A1).
Regarding claim 11, Wong et al. teach a method comprising the steps of: placing a plurality of light-emitting devices (200; see at least figure 2A and 2B) into a hollow bore defined by an internal bore surface (see at least figure 2A); and in a first broadcasting step, broadcasting light from a first sub-plurality of the light-emitting devices (see at least figure 2A and 2B; light sources 200) onto a majority of the internal bore surface (see position of light sources (200) in at least figures 2A and 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 2021/0154345 A1) in view of McEllen et al. (US 10,422,488 B1).
Regarding claim 5, Nolan et al. teaches a system according to claim 1, but do not explicitly teach wherein the light emitted from the hubs forms a substantially cylindrical light envelope along a majority of the body member length.
McEllen et al. teach a hub comprising LEDs 42 positioned in a radially position and would therefore form a light envelope along a majority of the body member (30) length (see at least figure 5).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the system of Nolan et al. to position the light sources in a manner that forms a substantially cylindrical light envelope when light is emitted, as taught by McEllen et al. as an alternative design choice to achieve a desired illumination output.
Regarding claim 9, Nolan et al. do not explicitly teach the system according to claim 1, wherein the light emitted radially outwardly from each hub encircles the hub completely at a predetermined distance from the longitudinal axis.
McEllen et al. teach a hub comprising LEDs 42 positioned in a radially position and would therefore emit light in a radially outward (see at least figure 5 where light sources 42 are radially positioned on hub 50).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the system of Nolan et al. to position the light sources in a radially outward from each hub, as taught by McEllen et al. as an alternative design choice to achieve a desired illumination output.
Regarding claim 10, Nolan et al. modified by McEllen et al. teach the system according to claim 9, but are silent about wherein the predetermined distance is about 60 centimeters.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modified the system of Nolan et al. modified by McEllen et al. to emit light at a predetermined distance of about 60 centimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2021/0260228 A1) in view of Nolan et al. (US 2021/0154345 A1).
Regarding claim 12, Wong et al. teach a method according to claim 11, but do not explicitly teach wherein the plurality of light-emitting devices are mounted to a plurality of hubs spaced along a longitudinal body. Nolan et al. teach a plurality of hubs comprising LEDs mounted to a longitudinal body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Wong et al. to include a plurality of hubs as taught by Nolan et al. as an alternative design choice to achieve a desired illumination output.
Regarding claim 13, Wong et al. teach a method according to claim 11, but do not explicitly teach wherein the light comprises a wavelength of between about 200 nanometers and about 280 nanometers. Nolan et al. teach a lighting device comprising light emitting a wavelength range of about 200 to about 280 nanometers (see paragraphs [0037] where wavelength is between a range of 100 to 290 nm). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide light sources that emit in a range of 200-280 nm in the device of Wong et al. as taught by Nolan et al. as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223. 
Regarding claim 14, Wong et al. teach a method according to claim 11, but do not explicitly teach wherein the light comprises a wavelength of between about 250 nanometers and about 280 nanometers. Nolan et al. teach a lighting device comprising light emitting a wavelength range of about 250 to about 280 nanometers (see at least paragraph [0037] where peak effects between 250nm to 280nm is disclosed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide light sources that emit in a range of 250-280 nm in the device of Wong et al. as taught by Nolan et al. as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 recites, inter alia, positioning the longitudinal boy substantially parallel to a table, the table being translatable into and out of the hollow bore. 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation
Claims 16-20 are objected to based on dependency on an objected to base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875